UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELEASE AMOS-GOODWIN; ANN K.
HEALEY; LONNIE W. JENKINS;
KENNETH A. GREENE; SABRINA G.
SMITH; THERESA A. WILLIAMS; EMMY
BURNELL WILLIAMS; ANNA G.
CARTER,
Plaintiffs-Appellants,

v.

CHARLESTON COUNTY COUNCIL;
                                                               No. 97-2321
COUNTY OF CHARLESTON; IRVIN
CONDON, as judge of the probate
court for Charleston County,
Defendants-Appellees,

and

ERNEST FINNEY, in his representative
capacity as Chief Justice of the
South Carolina Supreme Court,
Defendant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Patrick Michael Duffy, District Judge.
(CA-96-3725-2-23)

Submitted: June 9, 1998

Decided: August 27, 1998

Before NIEMEYER, HAMILTON, and WILLIAMS,
Circuit Judges.

_________________________________________________________________
Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William L. Runyon, Jr., LAW OFFICES OF WILLIAM L. RUN-
YON, JR., Charleston, South Carolina, for Appellants. G. Mark Phil-
lips, Joseph C. Wilson, IV, Molly Hood Craig, HOOD LAW FIRM,
Charleston, South Carolina; Bruce E. Miller, James E. Reeves,
BARNWELL, WHALEY, PATTERSON & HELMS, Charleston,
South Carolina, for Appellees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellants appeal the district court order granting summary judg-
ment in favor of Judge Irvin Condon and granting the County of
Charleston and County Council's motion to dismiss. Finding no error,
we affirm.

Appellants are all Democrats who were discharged from their for-
mer employment with the Probate Court for the County of Charleston.
Each of the Appellants was hired by former probate judges as a "clerk
of the probate court," and their commissions specifically state:

         Pursuant to and by virtue of the power in us vested and con-
         ferred by Section 14-23-90 of the Code of Laws of South
         Carolina, 1976, . . . we, [probate judge] and[associate pro-
         bate judge], as Judge and Associate Judge of Probate of and
         for the County of Charleston, . . . do hereby appoint and
         commission [name] . . . as CLERK OF THE PROBATE
         COURT, Therapeutic Determination Division . . . .

                    2
After Judge Irvin Condon, a Republican, was elected, he termi-
nated Appellants and placed several other clerks on probationary sta-
tus. Appellants were informed that, as at-will employees of the
probate judge and not of the County, they had no right to avail them-
selves of grievance procedures established for county employees.

Appellants brought the instant suit under 42 U.S.C.§ 1983 (1994),
contending that Defendants Judge Condon and the County and
County Council deprived them of their constitutional rights under the
First and Fourteenth Amendments, because they were terminated for
being politically opposed to Judge Condon. Appellants also con-
tended that they were deprived of participation in the grievance proce-
dures established by the County.

The district court granted Judge Condon's motion for summary
judgment, holding that Appellants were at-will employees of the pro-
bate judge, and that the probate judge had the authority to terminate
them at will. The court further held that Appellants failed to present
any evidence that their political beliefs were a motivating factor in
their discharge. The court also granted the County and County Coun-
cil's motion to dismiss, holding that because Appellants were employ-
ees of the probate judge and not of the County, the County had no
authority over Appellants, and Appellants had no right to utilize
County grievance procedures.

Appellants' commissions specifically state that they are hired as
"clerks" of the probate court, and also reference S.C. Code Ann. § 14-
23-1090, which states that "[t]he judge of probate may appoint a clerk
and may remove him at his pleasure." S.C. Code Ann. § 14-23-1090
(Law. Co-op. 1976 & Supp. 1997). Accordingly, Appellants are
clerks of the probate court, and thus at-will employees of the probate
judge. See S.C. Code Ann. §§ 14-23-1090, 62-1-307 and cmt. (Law.
Co-op. 1976); see also S.C. Code Ann. § 4-9-30(7) (Law. Co-op.
1976 & Supp. 1997) (authority of county government to employ and
discharge county personnel does not extend to "any personnel
employed in departments or agencies under the direction of an elected
official"); Heath v. Aiken County, 368 S.E.2d 904, 905-06 (S.C.
1988); Anders v. County Council for Richland County, 325 S.E.2d
538, 539 (S.C. 1985); Ludwick v. This Minute, 337 S.E.2d 213, 214
(S.C. 1985).

                    3
Because Appellants are probate court employees, the County had
no authority over Appellants, and thus could not have wrongfully ter-
minated Appellants. See S.C. Code Ann. § 4-9-30(7); Bales v.
Aughtry, 395 S.E.2d 177, 178 (S.C. 1990). Further, because Appel-
lants were employees of an elected official, the probate judge, and
were not county employees, they were not entitled to a grievance
hearing under § 4-9-30(7). See S.C. Code § 4-9-30(7); 1988 S.C. Op.
Atty. Gen. No. 88-68, 1988 WL 383551 (S.C.A.G. Sept. 14, 1988).

Appellants contend that Judge Condon terminated them due to their
political affiliation, Democrat. However, Appellants did not make
their political beliefs known to Judge Condon, nor did he have any
reason to know of their political beliefs. There is no evidence in the
record showing that Appellants' terminations were politically moti-
vated. See Mt. Healthy v. Doyle, 429 U.S. 274, 287 (1977); Elrod v.
Burns, 427 U.S. 347, 359-60 (1976); Jones v. Dodson, 727 F.2d 1329,
1335-36 (4th Cir. 1984); Laskaris v. Thornburgh , 733 F.2d 260, 265-
66 (3rd Cir. 1984); Pignato v. Virginia Dep't of Envtl. Quality, 948
F. Supp. 532, 541-42 (E.D. Va. 1996). Appellants' claim on this
ground must fail.

The district court properly granted summary judgment to Judge
Condon, and properly granted the County and County Council's
motion to dismiss. Accordingly, we affirm. We dispense with oral
argument because the facts and legal contentions are adequately set
out in the materials before the court and argument would not aid the
decisional process.

AFFIRMED

                    4